The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, it is not It is not clear the basis for the 10A distance or how it is calculated. Paras 57 and 68 of the PGPub list that or less as a desired closeness and the residues should be that close. It is not clear the basis of this modeling. 


The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to stabilized pre-fusion conformation RSV F peptides made by the addition of two cysteine residues that are disulfide linked in the HRA and DIII.
The specification at paragraphs 446 and 447 (PGPUB) teach three possible cysteine mutation pairs. The findings include that T58CN164C was forming after HPLC postfusion conformatuion (para 446) and HRA disulfides N165CN296C and K168C/V296C ... “The proteins may have aggregated by virtue of incorrect disulfide formation. Gel shift analysis using anti-HIS western (FIG. 16) suggested that intra-chain disulfide bonds were not formed.” (emphasis added, para 447)
From the figures and constructs discussed, it is not apparent that any stabilized pre-fusion constructs were made.
There is also no teaching in the specification on how to achieve the 10 angstrom limitation with the genus of mutations claimed.
McClellan et al (Science Vol 342, page 592ff, 2013, from IDS) teach the following:
 The b-carbons of serine residues 155 and 290 are 4.4 Å apart in the D25-bound RSV F structure (7) and 124.2 Å apart in the postfusion structure (5) (Fig. 1 and fig. S2). A S155C-S290C double mutant (DS) [in which cysteine replaced serine at positions 155 and 290 (23)] formed stable RSV F trimers, expressed at 1.4 mg/liter, retained antigenic site Ø, and was homogeneous as judged by negative-stain electron microscopy (Table 1 and fig. S3) (24, 25). Other intrachain cysteine modifications, such as those between regions of RSV F that do not rearrange between pre- and postfusion states (e.g., S403C and T420C), did not stabilize antigenic site Ø (Table 1). (Emphasis added)

A second McLellan, McLellan et al. (Science Vol 340, page 1114, column 2 upper part, 2013, from IDS) teach that the only way to get wild type F in prefusion conformation bound to D25 was co-expression. 
Thus, the art teaches that the RSV F is not stable in the prefusion conformation unless stabilized in a particular manner and that not all mutants can stabilize the prefusion structure. The specification does not provide the range of cysteine mutations that can function in the claimed genus and only provides a limited number that suggest the prefusion conformation but provides no direct evidence that they are in the claimed conformation.
Thus, with the unpredictability in the art and the limited teaching in the specification, it would require undue experimentation to make and use the full scope of the invention as claimed.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to pre-fusion conformation RSV F peptides made by the introduction of a cysteine residue in the HRA and another introduced cysteine DIII at about 10 A away or less  in RSV F.
Thus, the claims require possession of the genus of mutations of two introduced cysteine residues that have the function of having prefusion conformation.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).              
Furthermore The Board in Ex Parte Kubin found that the written description of 35 USC 112 was not met, stating that  
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 
The Board in Ex Parte Kubin further stated on page 16 that 
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  
The specification at paragraphs 446 and 447 (PGPUB) teach three possible cysteine mutation pairs. The findings include that T58CN164C was forming after HPLC postfusion conformatuion (para 446) and HRA disulfides N165CN296C and K168C/V296C ... “K168C/V296C and M396C/F483C, which were cleaved when expressed in mammalian cells, were secreted by insect cells predominantly as an uncleaved species (as shown by anti-HIS western blot). Both constructs migrated in the void fraction, which was inconsistent with previous observations that uncleaved species run as monomers. The proteins may have aggregated by virtue of incorrect disulfide formation. Gel shift analysis using anti-HIS western (FIG. 16) suggested that intra-chain disulfide bonds were not formed.” (emphasis added, para 447)
From the figures and constructs discussed, it is not apparent that any stabilized pre-fusion constructs were made.
McClellan et al (Science Vol 342, page 592ff, 2013, from IDS) teach the following:
 The b-carbons of serine residues 155 and 290 are 4.4 Å apart in the D25-bound RSV F structure (7) and 124.2 Å apart in the postfusion structure (5) (Fig. 1 and fig. S2). A S155C-S290C double mutant (DS) [in which cysteine replaced serine at positions 155 and 290 (23)] formed stable RSV F trimers, expressed at 1.4 mg/liter, retained antigenic site Ø, and was homogeneous as judged by negative-stain electron microscopy (Table 1 and fig. S3) (24, 25). Other intrachain cysteine modifications, such as those between regions of RSV F that do not rearrange between pre- and postfusion states (e.g., S403C and T420C), did not stabilize antigenic site Ø (Table 1). (Emphasis added)

A second McLellan, McLellan et al. (Science Vol 340, page 1114, column 2 upper part, 2013, from IDS) teach that the only way to get wild type F in prefusion conformation bound to D25 was co-expression. 
Thus, the art teaches that the RSV F is not stable in the prefusion conformation unless stabilized in a particular manner and that not all cysteine mutants can stabilize the prefusion structure. The specification does not describe the range of cysteine mutations that can function in the claimed genus and only provides a limited number that suggest the prefusion conformation but provides no direct evidence that they are in the claimed conformation.
The specification does not provide the structure function correlation that would allow one of skill in the art to recognize the genus of the mutations in the claimed invention without having to screen them.
While applicant has provided where to look to find prefusion mutations using introduced cysteine residues that form disulfide bonds, applicant has not provided a representative number of mutations to describe the genus without having to screen each new mutant to see if it has the required properties. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-27 of copending Application No. 17848247 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are near identical except for the inclusion of the 10A limitation in instant claim 1. They both place cysteine mutations in the same regions and have the same functional result (prefusion conformation). The reference application teaches the 10 A as a feature for modeling (spec para 65). A lack of range specificity would include all distances and the limitation 10 A select a subset, thus overlapping ranges. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-28 of copending Application No. 17848230 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are near identical except for the inclusion of the 10A limitation in instant claim 1. They both use cysteine mutations and have the same functional result (prefusion conformation). The reference application teaches the 10 A as a feature for modeling (spec para 65). A lack of range specificity would include all distances and the limitation 10 A select a subset, thus overlapping ranges. The reference specification teaches that a second cysteine can be located in the DIII region and is intended to have the same function. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Citation of closest prior art: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, BAUDOUX et al. WO-2010149745-A1.
BAUDOUX et al. teach making stabilizing mutations in the RSV F to maintain the prefusion conformation but not teach or suggest introducing cysteines or introducing cysteines into the HRA (page 6, para 27).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MYRON G. HILL
Examiner
Art Unit 1648


/M. H./
Examiner, Art Unit 1648


/Shanon A. Foley/Primary Examiner, Art Unit 1648